TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00782-CR






Hector Joel Alaniz, Appellant




v.




The State of Texas, Appellee







FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT


NO. B-96-0891-S, HONORABLE BARBARA WALTHER, JUDGE PRESIDING







PER CURIAM

A jury found appellant guilty of sexual assault and assessed punishment at imprisonment
for five years and a $2500 fine.  Tex. Penal Code Ann. § 22.011(a)(1)(A) (West Supp. 1998).  On the
jury's recommendation, the district court suspended imposition of sentence and placed appellant on
community supervision.

Appellant represents himself on appeal.  A reporter's record was not requested.  See Tex.
R. App. P. 37.3(c)(1).  Appellant did not file a brief or respond to this Court's notices.  See Tex. R. App.
P. 38.8(b)(4).  We have examined the record before us and find no fundamental error that should be
considered in the interest of justice.

The judgment of conviction is affirmed.


Before Justices Powers, Aboussie and Jones

Affirmed

Filed:   February 12, 1998

Do Not Publish